DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
 Priority
Applicant cannot rely upon the certified copy of the foreign priority application JP 2016010002 because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-12, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roussev (US Pub 20170305786).
Regarding claims 1-5, 8-12, and 17: Roussev teach chemically strengthened glasses which can have a thickness of 0.8mm (see Example 10, 0332 for example) and can be made to have a desirable stress profile having a compressive stress value (C90) at a portion of 90micron deep from the glass surface falling within the range of claim 1 and meeting the requirements recited in claims 2-5, 8-9, 11 and 12 (see Figure 33). 
Roussev does not explicitly recite their glass satisfying a number of fragments within a 25x25mm area being 20 or less when tested as recited in claim 1 or 2-12 as recited in claim 17, however, it is noted that given Roussev’s glass having the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fragment density to be obtained absent an evidentiary showing to the contrary (MPEP). Additionally, it is noted for the record that Roussev clearly teaches that their glass is non-frangible (entire document and 0286 for example) which would lead one having ordinary skill to reasonably conclude a fragment density falling within the range claimed. For example, non-frangible is well understood in chemically strengthened glass art as a glass having a fragment density of 3 or less fragments/cm2 (see Table 1 and par 0132-0133 in ‘775 as evidence) and Applicants’ claimed range of 20 or less fragments/25mm2 in claim 1 equates to 20 or less fragments/2.5cm2 or more specifically 8 or less fragments/cm2 and the 12 or less and 2 or more/25mm2 range in claim 17 equates to 12 or less and 2 or more fragments/2.5cm2 or more specifically 4.8 or less fragments/cm2 or less and 0.8 or more fragments/cm2.

Roussev’s glasses can be made to have a DOL of more than 50micron (see Figure 33 for example) but Roussev does not explicitly recite their glass providing such a depth when having a thickness and the matrix composition when treated as claimed. However, given that Roussev’ glass can have the same structure, can have the same stress profile as Applicants’ invention, and even can have the same glass matrix composition and modulus required by Applicants’, one having ordinary skill would reasonably conclude the same DOL to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 6 and 7: Roussev does not explicitly recite their glasses having a fracture stress value when treated as claimed, however, given that Roussev’s glass meet that claimed and can have the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 18 and 19: Roussev does not explicitly recite their glass having an average crack height when treated as claimed, however, given that Roussev’s glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 14: Roussev does teach a method of making their glasses can include a two stage ion exchange treatment wherein the first step can include KNO3 in 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a2) as anticipated by Roussev (US Pub 20170305786) or, in the alternative, under 35 U.S.C. 103 as obvious over Roussev (US Pub 20170305786) in view of either one of Gross (US 20170295657) or Omran (US Pub 20160122240).
	As discussed above, Roussev teaches the invention of claim 1. Although the desirable stress profile taught in Roussev (see Figure 33 for example) appears to have a DOL of about 175micon and a CS90 of about 70MPa which are slightly outside of the ranges of claims 15 and 16, it is noted for the record that the profile was made using a single step process (see Example 10). Alternatively, Roussev does teach that glasses according to their invention having a matrix, modulus, and thickness meeting that claimed can be made by a two stage ion exchange treatment wherein the first step can include KNO3 in a similar amount as Applicants and with the second step including NaNO3 an amount similar to Applicants. Additionally, the steps can be done at temperatures and durations also similar to that disclosed by Applicants’. Given the similarities, one having ordinary skill would reasonably conclude Roussev to allow for 
Alternatively, in the instance Applicants argue that the properties would not be inherent, at the very least they would have been obvious. Specifically, as Roussev clearly indicates that the stress profile created is result effective and can be altered by the conditions of the tempering (number of steps, duration, etc), etc (see entire disclosure), one having ordinary skill would find it obvious to manipulate the conditions depending on desired results. Given that a profile with the stress properties claimed has been found to be desirable in the chemically strengthened glass art (see Gross par. 0263 wherein line 2804 is Gross’ Example 7A and Oram’s Figure 5), it would have been obvious to one having ordinary skill at the time of invention to optimize the conditions in Roussev to obtain a desirable stress profile meeting that claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-12, 14-19 is/are rejected under 35 U.S.C. 103(a) as being obvious over Gross (US 20170295657, which claims priority to provisional 62/320109 having a any one of Brix (US Pub 20130186140), Ohara (US Pub 20120264585), or Roussev (US Pub 20170305786) and evidenced by Amin (US Pub 20150239775).
 Regarding claims 1-5, 8-12, 15-17: Gross teach a chemically strengthened glass having a thickness from 0.8mm (see Example 7Ain 0329). A fair reading of Gross’ Figure 36, the glass has a compressive stress value (C90) at a portion of 90micron deep from the glass surface falling within the ranges of claim 1 and 16 and additionally has a stress profile meeting the requirements recited in claims 2-5, 8-9, 11-12 and 15 (note par. 0263 wherein line 2804 is Gross’ Example 7A). 
Gross does not explicitly recite their glass satisfying a number of fragments within a 25x25mm area being 20 or less when tested as recited in claim 1 or 2-12 as recited in claim 17, however, it is noted that given Gross’ glass having the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fragment density to be obtained absent an evidentiary showing to the contrary (MPEP). Additionally, it is noted for the record that Gross clearly teaches that their glass is non-frangible (entire document) which would lead one having ordinary skill to reasonably conclude a fragment density falling within the range claimed. For example, non-frangible is well understood in chemically strengthened glass art as a glass having a fragment density of 3 or less fragments/cm2 (see Table 1 and par 0132-0133 in ‘775 as evidence) and Applicants’ claimed range of 20 or less fragments/25mm2 in claim 1 equates to 20 or less fragments/2.5cm2 or more specifically 8 or less fragments/cm2 and the 12 or less and 2 or more/25mm2 range in claim 17 equates to 12 or less and 2 
Gross does teach that their matrix can have a composition of in mol% 64 SiO.sub.2, 15 Al 2O3, 2.4 B2O3, 9.2 Na2O, 5.9 Li2O, 1.2 ZnO, 2.5 P2O5 and 0.05 SnO2 (see for example Example 7A in par 0329) meeting the claimed matrix. Although Gross fails to teach their glass having a modulus as claimed, upon review of Gross, Gross does not appear to place limits on their modulus nor exclude a modulus of 82GPa or more. Specifically, while it is noted that Gross does recite that “in one or more embodiments”, their glass has a modulus of less than 80MPa (see 0014), a disclosure of “in some embodiments” in no way limits Gross to exclude other values such as that claimed. Instead, Gross is merely disclosing that in some embodiments of their invention, the glass has a lower modulus. Additionally, upon review of Gross, Gross actually teaches a more broad range of 70GPa or more (0216) which would be considered to allow for and overlap with the modulus claimed rendering the claimed range obvious (MPEP 2144.05). Even further, Gross’ glass is a chemically strengthened glass.
As Brix, Ohara, and Roussev, who each similarly teach chemically strengthened glass disclose that desirable modulus values for such glasses can be at least 82GPa (see Brix abstract, see 0072 and Table 1 in Ohara and see 0212 in Roussev), it would have been obvious to one having ordinary skill at the time of invention to modify Gross to include glasses modulus values as taught by Brix, Ohara, or Roussev to obtain a desirable chemically strengthened glass.

Regarding claims 6 and 7: Gross does not explicitly recite their glass having a fracture stress value when treated as claimed, however, given that Gross’ glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 18 and 19: Gross does not explicitly recite their glass having an average crack height when treated as claimed, however, given that Gross’ glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 14: Gross does teach a method of making their glass by performing a two stage ion exchange treatment wherein the first step can include 5-90wt% KNO3 and 10-95% NaNo3 (see 0117) with the second step including much less NaNO3 such as 3-15wt% NaNO3 (see 0248).
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to 

4.	Claim(s) 1-12, 14-18 and 19 is/are rejected under 35 U.S.C. 103 as obvious over Omran (US Pub 20160122240) in view of any one of Brix (US Pub 20130186140), Ohara (US Pub 20120264585) or Roussev (US Pub 20170305786) and evidenced by Amin (US Pub 20150239775).
Regarding claims 1-5, 8-12, 15-17: Oram et al. teach chemically strengthened glass having a thickness from 0.2-1.5mm (0007) or even 0.8mm (see Examples). Using Oram’s Figure 5, Oram’s glass has a compressive stress value (C90) at a portion of 90micron deep from the glass surface falling within the ranges of claim 1 and 16 and additionally has a stress profile meeting the requirements recited in claims 2-5, 8-9, 11-12 and 15.
	Oram does not explicitly recite their glass satisfying a number of fragments within a 25x25mm area being 20 or less when tested as recited in claim 1 or 2-12 as recited in claim 17, however, it is noted that given Oram’s glass having the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fragment density to be obtained absent an evidentiary showing to the contrary (MPEP). Additionally, it is noted that Oram clearly teaches that their glass is non-frangible (entire document) which would lead one having ordinary skill to reasonably conclude a fragment density falling within the range claimed. For example, non-frangible is well understood in chemically strengthened glass art as a glass having a fragment density of 3 or less fragments/cm2 (see Table 1 and par 0132-0133) ‘775 as evidence) and 
	Oram’s fails to teach their glass having a matrix composition and a modulus as claimed. However, Oram does not place limits on their glass composition and instead, only generally teaches a chemically strengthened glass. 
	As Brix, Ohara and Roussev , who each similarly disclose chemically strengthened glass, teach glass matrix compositions and modulus desirable to be chemically strengthened being that which falls within the composition and modulus claimed (see Tables and abstract in Brix, see Tables, 0072 and abstract in Ohara, aand 0212 and see Example compositions and 0212 in Roussev), it would have been obvious to one having ordinary skill at the time of invention to modify Oram to include their glass having the matrix compositions and modulus of Brix, Ohara and Roussev to obtain a desirable chemically strengthened glass.
 	Oram’s glass can be made to have a DOL of more than 50micron (see Figures) but Oram does not explicitly recite their glass providing such a depth when having a thickness and the matrix composition when treated as claimed. However, given that Oram’s glass meets the structure claimed, has the same stress profile as Applicants’ invention, and as modified above, now has the same glass matrix composition required by Applicants’, one having ordinary skill would reasonably conclude the same DOL to 
Regarding claims 6 and 7: Oram does not explicitly recite their glass having a fracture stress value when treated as claimed, however, given that Oram’s glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 18 and 19: Oram does not explicitly recite their glass having an average crack height when treated as claimed, however, given that Oram’s glass meets that claimed and has the same stress profile as Applicants’ invention, one having ordinary skill would reasonably conclude the same fracture stress to be obtained when treated similarly absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 14: Oram does teach a method of making their glass by performing a two stage ion exchange treatment wherein the first step includes at least 30wt% NaNO3 with the remainder being KNO3 (i.e. 70wt% or less) (see 0010, 0029, 0054, Tables and Omran’s claim 33) and suggest that the second step can include both KNO3 and NaNO3 (see Tables) with at least 90wt% KNO3 (see 0010, 0029, 0054). As such, one of ordinary skill would reasonably conclude that the second step can include up to 10wt% NaNO3.
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within the above workable ranges (MPEP 2144.05). 
Response to Arguments
Applicant’s arguments filed September 2, 2021 have been considered but are not persuasive.
In summary, Applicants argue that the cited art fails to teach or render obvious a glass as claimed with a young’s modulus of 82GPa or more because the primary reference of Gross only teaches Young’s modulus of less than 80GPa and the primary reference of Oram would not inherently have the modulus because glasses added to Oram are representative of Gross’ glasses which have Young’s modulus less than 80GPa.
This is not persuasive. Initially regarding Gross, while the Examiner agrees that Gross does teach modulus of less than 80GPa, does not explicitly disclose modulus values as claimed and therefore, no longer anticipate the claimed invention, upon close review of upon review of Gross, Gross does not appear to place limits on their modulus nor exclude a modulus as claimed. Specifically, while it is noted that Gross does recite that “in one or more embodiments”, their glass has a modulus of less than 80MPa (see 0014), a disclosure of “in some embodiments” in no way limits Gross to exclude other values such as that claimed. Instead, Gross is merely disclosing that in some embodiments of their invention, the glass has a lower modulus. Additionally, upon review of Gross, Gross actually teaches a more broad range of 70GPa or more (0216) which would be considered to allow for and overlap with the modulus claimed rendering the claimed range obvious (MPEP 2144.05). Even further, Gross’ glass is a chemically strengthened glass.

Regarding the argument over Omran, this rejection is moot in view of new grounds of rejection. Specifically, Omran in view of any one of Brix (US Pub 20130186140), Ohara (US Pub 20120264585) or Roussev (US Pub 20170305786) does teach glasses with modulus values as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784